DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    obviousness or nonobviousness.

2. 	Claims 1, 2, 3, 6, 7, 10, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 10893400 B2) in view of Tannenbaum et al (US 9958948 B2).
 	Regarding claims 1, 6, 10 and 15, Lepp teaches a method of receiving a signal in a wireless local area network (WLAN) system (see column 13, lines 57-64, column 14, line 45 and line 57, column 15, line 19, column 21, line 30, “WLAN”, and see Fig.3, Fig.4 and Fig.6, and see column 8, lines 46-48, “Transceiver 412, through a wakeup radio 424 transmits a wakeup signal. Such transmission is shown, for example, as signal 430”, also see Fig.10), the method comprising: 
 	receiving, by a wake-up radio (WUR) terminal including a main radio module (see column 2, lines 1-2, column 3, lines 35-38, “"a portable ITS station can be included in a mobile phone or as a standalone device for inclusion of pedestrians and cyclists into the overall traffic safety operations"” and see Fig.10, for “a main radio module”) and a WUR module (see column 5, line 58 to column 6, line 6, column 7, lines 30-38, column 7, lines 52-56, column 7, lines 59-64, column 7, lines 65 to column 8, line 8, column 8, lines 17-22, column 9, line 63 to column 10, line 13, column 10, lines 32-47, “the portable ITS station” and “WUR”, and see column 7, line 30 to column 8, line 29, column 9, line 63 to column 10, line 13, column 10, lines 33-47 and column 11, lines 48-50, “wake up radio” or “WUR”), a wake-up signal (also see Fig.3, Fig.4 and Fig.6, and see Transceiver 412, through a wakeup radio 424 transmits a wakeup signal. Such transmission is shown, for example, as signal 430”), 
 	determining, by the WUR terminal, whether the received wake-up signal is a specific wake-up signal indicating execution of a risk notification operation (see column 7, line 65 to column 8, line 17, “WUR”, “dangerous”, “hazardous” and “the portable ITS stations”), and
 	performing, by the WUR terminal, the risk notification operation indicated by the specific wake-up signal when the received wake-up signal is the specific wake-up signal (also see column 7, line 65 to column 8, line 17).  
 	Lepp does not specifically disclose a wake-up packet, whether the received wake-up packet is a specific wake-up packet indicating execution of a risk notification operation, and performing, the risk notification operation indicated by the specific wake-up packet when the received wake-up packet is the specific wake-up packet.  
 	Tannenbaum teaches a wake-up packet, whether the received wake-up packet is a specific wake-up packet indicating execution of a risk notification operation, and performing, the risk notification operation indicated by the specific wake-up packet when the received wake-up packet is the specific wake-up packet (see column 4, lines 11-12 and lines 15-17, “Wi-Fi”, where both Wi-Fi and WLAN use IEEE 802.11, see column 1, lines 25-57, column 2, line 11 to column 3, line 26 and Tannenbaum’s claim 13, “hazard”, “dangerous”, “packet”, “wake packets” and “wake packets to wake up”.  In addition, see column 13, lines 26-41, “fire”.  In addition, Tannenbaum also teaches a wake-up radio (WUR), (see column 21, lines 6-7 and column 22, line 46 to column 23, line 3, “wake module 414”), and a main radio module (see column 11, lines 54-56, “Wi-Fi module”, column 12, lines 1-4, “Wireless Personal Area Network (6LoWPAN) module or a ZigBee module”)).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Tannenbaum into the system of Lepp in order to enable a user to perform remote gestures with a first device to affect the operation of a second device (see Tannenbaum, Abstract).
 	Regarding claims 2, 7 and 11, the combination of Lepp and Tannenbaum further teaches the risk notification operation is an operation of displaying visual information and ringing a notification beep (see Tannenbaum, column 16, line 40 to column 17, line 3, “display”, “visual”, “beep”, “dangerous”).  
 	Regarding claims 3 and 12, the combination of Lepp and Tannenbaum further teaches the received wake-up packet is the specific wake-up packet is determined based on a sequence combination applied to a subband included in a wake-up preamble of the received wake-up packet (see Tannenbaum, column 1, lines 25-57, column 2, line 11 to column 3, line 26 and Tannenbaum’s claim 13, “hazard”, “dangerous”, “packet”, “wake packets” and “wake packets to wake up”, and see Fig.8, Fig.9, “preamble”).  

3. 	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 10893400 B2) in view of Tannenbaum et al (US 9958948 B2) and further in view of Zhang et al (US 8867569 B2).
 	Regarding claims 4 and 13, the combination of Lepp and Tannenbaum teaches claims 1, 2, 3, 6, 7, 10, 11, 12 and 15.  The combination of Lepp and Tannenbaum does 
 	Zhang teaches the sequence combination is a combination of golay sequences having a length of 64 (see column 21, lines 47-48, “the sequences a and b may be Golay sequences of length 64”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Zhang into the system of Lepp and Tannenbaum in order to provide communication systems and, more particularly, to information formats for exchanging information via communication channels (see Zhang, column 1, lines 15-20).
 	
4. 	Claims 5, 8, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 10893400 B2) in view of Tannenbaum et al (US 9958948 B2) and further in view of Yang (US 10091728 B2).
 	Regarding claims 5 and 14, the combination of Lepp and Tannenbaum teaches claims 1, 2, 3, 6, 7, 10, 11, 12 and 15.  The combination of Lepp and Tannenbaum does not specifically disclose the received wake-up packet is the specific wake-up packet is determined based on a value of a field included in a medium access control (MAC) frame of the received wake-up packet.  
 	Yang teaches the received wake-up packet is the specific wake-up packet is determined based on a value of a field included in a medium access control (MAC) frame of the received wake-up packet (see column 12, lines 56-57, “A value in a duration field in a MAC header of the regular frame is also adjusted to cover both the regular frame and the plurality of wake-up packets”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Yang into the system of Lepp and Tannenbaum in order to allow the transmission of the regular frame and the wake-up packet immediately after one another (see Yang, column 8, lines 40-41).
 	Regarding claim 8, the combination of Lepp, Tannenbaum and Yang further teaches a specific sequence combination is applied to a subband included in a wake-up preamble field in the specific wake-up packet, and the specific sequence combination is a sequence combination previously set to indicate execution of the risk notification operation (see Tannenbaum, column 38, lines 41-67, “multi-band”, and see column 1, lines 25-57, column 2, line 11 to column 3, line 26 and Tannenbaum’s claim 13, “hazard”, “dangerous”, “packet”, “wake packets” and “wake packets to wake up”, also see column 13, lines 26-41, “fire”).  
 	Regarding claim 9, the combination of Lepp, Tannenbaum and Yang further teaches the specific wake-up packet comprises a field having a specific value in a medium access control (MAC) frame (see Yang, column 12, lines 56-57, “A value in a duration field in a MAC header of the regular frame is also adjusted to cover both the regular frame and the plurality of wake-up packets”), and the specific value is a value previously set to indicate execution of the risk notification operation (see Lepp, column 7, line 65 to column 8, line 17, “WUR”, “dangerous”, “hazardous” and “the portable ITS stations”, and/or see Tannenbaum’s claim 13, “hazard”, “dangerous”, “packet”, “wake packets” and “wake packets to wake up”, also see column 13, lines 26-41, “fire”).  
 	Regarding claims 16, the combination of Lepp, Tannenbaum and Yang further teaches a memory configured to store information on a specific value indicating the execution of the risk notification operation (see Tannenbaum, column 10, lines 1-5, column 21, lines 37-41, “stored within safety processor 430 to determine whether a hazard event exists”, and see Tannenbaum’s claim 13, “hazard”, “dangerous”, “packet”, “wake packets” and “wake packets to wake up”, also see column 13, lines 26-41, “fire”), wherein the received wake-up packet is determined as the specific wake-up packet when a value of a field included in a medium access control (MAC) frame of the received wake-up packet is the same as the specific value (see Yang, column 12, lines 56-57, “A value in a duration field in a MAC header of the regular frame is also adjusted to cover both the regular frame and the plurality of wake-up packets”).  

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642